Citation Nr: 1230514	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  05-25 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

The propriety of the severance of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant) 


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, severed service connection for CAD with hypertension, as secondary to service-connected diabetes mellitus.

In February 2004 and May 2006, the Veteran testified at hearings before Decision Review Officers (DROs) at the RO.  Transcripts of the respective hearings are of record.

In July 2009, the Veteran testified at a Board hearing, at the VA RO facility in San Antonio, Texas, before a Veterans Law Judge, seated in Washington, DC, via videoconference (i.e. Video Conference hearing).  A transcript of the hearing is of record.

In a December 2009 Board Decision and Remand, the Board determined that the RO's severance of service connection for CAD, secondary to service-connected diabetes mellitus, was improper and restored service connection for CAD; therefore, the issue of the propriety of the RO's severance of CAD is no longer in appellate status, and is not before the Board.  In December 2009, the Board remanded the issue of the severance of service connection for hypertension as secondary to the service-connected disabilities of diabetes mellitus and CAD to the Appeals Management Center (AMC) for further evidentiary development.  After completing the required development, the AMC returned the claim to the Board.

In May 2011, the Board remanded the claim to the RO for the provision of an additional Videoconference hearing, requested by the Veteran under 38 C.F.R. 
§ 20.717 (2011), because the Veterans Law Judge who had presided over the July 2009 Video Conference hearing was no longer employed by the Board.  Subsequent to the issuance of the May 2011 Remand but prior to the scheduled February 2012 Video Conference hearing, in a February 2012 statement, the Veteran requested that the Video Conference hearing be cancelled.  The RO subsequently returned the appeal to the Board.

In March 2012, the Board requested an opinion from the Veterans Health Administration (VHA) regarding the etiology of the Veteran's hypertension and, subsequently, procured a May 2012 VHA opinion, written by a VHA cardiologist.  As the VHA cardiologist wrote the May 2012 VHA opinion in compliance with the Board's request, basing the opinion on a review of the claims file, the relevant medical literature, and his own expertise, the May 2012 VHA opinion is adequate for VA purposes.  See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).  In June 2012, the Board issued a copy of the May 2012 VHA opinion to the Veteran and his representative.  


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO granted service connection for hypertension, secondary to the Veteran's service-connected diabetes mellitus.

2.  At the time of the September 2002 rating decision and presently, the undebatable evidence indicates that the Veteran's hypertension is not related to service, to include any incident of service, or caused or aggravated by the Veteran's diabetes mellitus or CAD.

3.  The severance of the award of service connection for hypertension is proper because the facts on which the award was granted are clearly and unmistakably erroneous based on the evidence of record at that time, and such facts are undebatable in the record.






CONCLUSION OF LAW

As the criteria for severance of service connection are met, the severance of service connection for hypertension was proper.  38 U.S.C.A. §§ 1110, 5109A, 5112(b)(10) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board notes that this matter does not arise from the adjudication of a claim for VA benefits made by the Veteran; rather it arises from a severance of service connection by the RO and, therefore, arises from action initiated by the RO, not the Veteran.  

Although the VCAA is, as such, inapplicable in actions for severance of service connection, specific notice procedures are required by regulation prior to severance.  When the RO considers severance of service connection to be warranted, a rating decision proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed severance, and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2011).  

In this instance, the RO notified the Veteran of the possibility of severance in a September 2003 rating decision, laying out the facts and reasons why the grant of service connection for hypertension was erroneous.  In a September 2003 notice letter, the RO notified the Veteran of the opportunity to submit additional evidence, and advised the Veteran of his right to appear at a personal hearing to offer testimony regarding the proposed severance.  The record indicates that the Veteran presented testimony regarding the severance at February 2004 and May 2006 hearings before a DRO, and at a July 2009 Board Videoconference hearing before a Veterans Law Judge.

In the June 2005 rating decision on appeal, the RO reiterated its finding that the grant of service connection for hypertension had been erroneous and severed service connection, effective September 1, 2005.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance proposed shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  See 38 C.F.R. § 3.105(i).  The Veteran was notified of that decision on June 29, 2005; therefore, the 60-day period expired August 29, 2005.  The RO properly assigned September 1, 2005 as the effective date of severance.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service and post-service VA and private treatment records.  The record indicates that the Veteran applied for Social Security Disability benefits with the Social Security Administration (SSA) in 1993.  SSA records normally are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one at issue or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this instance, the Veteran never made any statements indicating that his SSA claims file contained records not currently found in the claims file pertaining to his hypertension, or to his service-connected CAD or diabetes mellitus.  Moreover, in a November 2002 VA treatment record, specifically a VA social worker's report, the Veteran stated that he appealed the denial of SSA disability benefits for three years and that SSA denied him each time because he had not worked enough "quarters" to qualify for SSA disability benefits.  As SSA made their determination based on a matter of preliminary eligibility based on work experience, the Board notes that the SSA decisions in question will not contain findings pertaining to any of the medical disorders and disabilities discussed in this decision, as SSA did not reach the disability question that may have required development of medical evidence or an examination pertaining to unemployability.  As the Veteran has not made any specific allegations giving rise to a reasonable belief that the SSA records may contain information pertaining to his diagnosed hypertension, CAD, or diabetes mellitus, and the SSA decisions were based solely on economic eligibility matters, the Board finds that the Veteran's SSA records are not pertinent in this matter; therefore, a remand to procure the SSA records would serve no useful purpose, and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Based on the foregoing, the Board finds that the RO procedurally complied with 
38 C.F.R. § 3.105 regarding the manner in which the Veteran was given notice of the proposed severance of service connection and implementation of severance. 

Restoration of Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, pursuant to 38 C.F.R. § 3.310(a), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, a veteran must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and 
(3) evidence that the service-connected disability proximately caused the secondary disability.  

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

Service connection will be severed only where the evidence establishes that the grant was clearly and unmistakably erroneous (CUE).  The burden of proof in such cases is upon the Government.  38 C.F.R. § 3.105(d).  See also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991). 

CUE is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In determining whether service connection will be severed, VA may, and, in fact, must, consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (holding that a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (holding that 38 C.F.R. § 3.105(d) "clearly contemplat[es] the consideration of evidence acquired after the original granting of service connection").



Severance Analysis

In this case, a September 2002 rating decision granted service connection for hypertension, as secondary to the Veteran's service-connected diabetes mellitus.  In a September 2003 rating decision, the RO determined that the September 2002 grant of service connection for hypertension was based on CUE.  After affording the Veteran an opportunity to both submit additional evidence and testify before a DRO in February 2004, the RO reiterated the finding that the grant of service connection for CAD with hypertension was clearly and unmistakably erroneous and severed service connection, effective September 1, 2005, in the June 2005 rating decision on appeal. 

The matter before the Board at this time is not the Veteran's entitlement to service connection for hypertension.  Rather, the issue is whether the RO's decision to sever service connection for hypertension was proper.  Having reviewed the evidence of record, the Board finds that, at the time of the September 2002 rating decision and presently, the evidence clearly and unmistakably demonstrates that the Veteran's hypertension is not related to service, to include any incident of service, and is not caused or aggravated by the Veteran's diabetes mellitus or CAD.  There is no favorable competent evidence of record that tends to support a grant of service connection under any theory of entitlement.  

Reviewing the evidence of record at the time of the September 2002 rating decision, the Board notes that the Veteran's service treatment records contain no notation indicating diagnosis or treatment for hypertension, diabetes mellitus, or CAD.  In a September 1965 service pre-enlistment report of his medical history, the Veteran indicated that he, at some point, had experienced pain or pressure in his chest.  In an attached physician's summary, the service entrance examiner noted a pre-service history of occasional vague chest pain.  The clinical evaluation of the Veteran's cardiovascular and genitourinary system at the time of service entrance was normal, and the service examiner noted that the Veteran's blood pressure was 138/82.  

Subsequent service treatment records do not include any notation regarding diagnosis of or treatment for heart disease, diabetes mellitus, or hypertension.  In a September 1967 service discharge medical examination report, the Veteran again indicated that he had experienced a history of pain or pressure in his chest.  In an attached physician's summary, an examiner recorded that, two months prior, the Veteran had left upper quadrant abdominal pain, which another examiner indicated was "gas pain."  The September 1967 service discharge medical examination report was negative for any objective finding relating to a cardiovascular or genitourinary system disorder, to include heart disease, diabetes mellitus, or hypertension.  The September 1967 service examiner noted that the Veteran's blood pressure was 138/88.

Years after service, in 1992, the Veteran was diagnosed as having hypertension.  In a March 1994 private treatment record, a private examiner noted that the Veteran had a history of heart disease and hypertension.  In a May 1996 VA treatment record, a VA examiner noted that the Veteran had a history of hypertension and CAD. 

In an October 1996 VA treatment record, the VA examiner noted that the Veteran was treated at a private hospital in 1993 for an acute inferior wall myocardial infarction and that the treating doctors then transferred the Veteran to another private facility where cardiac catheterization found a subtotal stenosis of the right coronary artery.  The Veteran subsequently underwent percutaneous arthrectomy of that lesion.  The examiner noted that the Veteran had a history of hypertension. 

In an April 2001 VA medical examination report, the Veteran reportedly stated that, in 1996, he underwent a stent placement and later experienced an additional angioplasty.  

The April 2001 VA examiner also noted that the Veteran had been diagnosed as having diabetes in 2000.  In a July 2001 rating decision, the RO granted service connection for diabetes mellitus, secondary to in-service herbicide exposure.  

In a June 2002 VA medical examination report, the Veteran stated that an examiner had diagnosed him as having hypertension approximately 10 years previously.  The Veteran reported experiencing a myocardial infarction in both 1993 and 1995.  The Veteran denied having any heart surgery since 1996.  He stated that he still had some chest pain and dyspnea, but no palpitations.  The Veteran reported that he did not have any knowledge of renal dysfunction.  The Veteran indicated that he was diagnosed with diabetes mellitus in 2000 and that the diabetes was controlled.  This report reflects the Veteran's history of diagnosis of hypertension in 1992 and diagnosis of diabetes mellitus eight years later in 2000.  

Upon physical examination, the June 2002 VA examiner noted that the Veteran's blood pressure was 130/90 while standing, and 110/80 in a recumbent position.  The VA examiner noted good peripheral pulses in the dorsalis pedis and normal vibratory sensation in both lower extremities.  The diagnoses were, in part: hypertension, mild, well-controlled; arteriosclerotic cardiovascular disease; coronary artery heart disease, status post myocardial infract in 1993 and 1995, with angioplasty and stenting with a cardiac function capacity of 5 to 6 METs; and hyperlipoproteinemia with a positive family history of diabetes.  In his conclusion, the VA examiner opined that the Veteran's CAD was secondary to hyperlipidemia. 

In an August 2002 statement, the Veteran stated that he believed that there was a relationship between the development of his then service-connected diabetes and hypertension.  The Veteran stated that the relationship between diabetes and hypertension and heart disease was well documented in the available medical literature.  Moreover, the Veteran suggested that his diabetes aggravated his hypertension.  

In a September 2002 rating decision, the RO granted service connection for CAD with hypertension, secondary to service-connected diabetes mellitus.  In explaining its reasoning, the RO wrote that it had determined that service connection was warranted because medical evidence established a relationship between the Veteran's hypertension and the Veteran's service-connected diabetes, though it did not identify what medical evidence this was.   

In reviewing the September 2002 rating decision, the Board finds that the RO relied on a factual basis that was not supported by any competent evidence in the evidentiary record.  Of note, in the September 2002 rating decision, the RO did not report the medical evidence which established a relationship between the Veteran's hypertension and the Veteran's service-connected diabetes.  At the time of the September 2002 rating decision, the record of evidence did not contain a medical opinion or any competent medical evidence indicating that the Veteran's hypertension was either caused or aggravated by the Veteran's service-connected diabetes.  Parenthetically, as will be noted below, subsequent treatment records, to include both a subsequent VA medical examination report and a VHA opinion, indicate that the Veteran's hypertension was neither caused nor aggravated by the Veteran's service-connected diabetes or CAD, so only tend to weigh against a nexus.

In addition, as the record contains no evidence of chronic hypertension symptomatology during service, continuous diabetes symptomatology following service discharge, or any medical evidence suggesting that hypertension was directly related to service, the Board finds no evidence suggesting that the Veteran's hypertension is directly related to service or secondary to the service-connected diabetes mellitus or CAD; therefore, a review of the record clearly demonstrates that the correct facts were not correctly applied in the September 2002 rating decision, as there was no competent evidence of a nexus between hypertension and service, to include any incident of service, or competent evidence indicating that the hypertension was caused or aggravated by a service-connected disability.

The Board notes that, at the time of the September 2002 rating decision, the Veteran had submitted the August 2002 statement that there was a relationship between diabetes and hypertension and heart disease that was well documented in the available medical literature.  Of note, the Veteran did not note the medical literature to which he was referring in the August 2002 statement.  In an earlier statement, dated August 2001, the Veteran wrote that the Merck Manual indicated that many years of hyperinsulinemia preceding the onset of diabetes with insulin resistance might play a major initiating role in the development of atherosclerosis.  Atherosclerosis is "an extremely common form of arteriosclerosis, which is a thickening of an arterial wall."  Zimmerman v. Principi, 4 Vet. App. 1 (1992).  The record contains no diagnosis of a disorder of the arteries except CAD.  As the August 2001 statement deals only with the onset of the Veteran's CAD and not hypertension, the Board notes that it is not relevant to the question of the etiology of the Veteran's hypertension.  

Reviewing treatment records created subsequent to the September 2002 rating decision, in an August 2003 VA medical examination report, the Veteran denied experiencing any heart disorder symptomatology except for chest pains.  He stated that he used nitroglycerin, but such use was seldom.  The Veteran stated that he was first diagnosed with diabetes in 2000 and that he was watching his diet, but not taking medication for control of that disability.  

Upon examination, the August 2003 VA examiner reported that blood pressure in a sitting position was 110/80, in a recumbent position was 120/84, and in a standing position was 120/80.  The carotid arteries pulsated well.  After physical examination and a review of the claims file, the VA examiner diagnosed, in part, hypertension and coronary heart disease.

In a February 2005 VA heart and hypertension examination report, the Veteran reportedly stated that he first was diagnosed with hypertension in 1986 or 1987.  He indicated that he had taken medication since the initial diagnosis.  He also reported being initially diagnosed with diabetes mellitus in 2000.  The Veteran stated that he was not on any medication for diabetes mellitus.  He reported that he was diagnosed initially with CAD in 1992 and underwent various surgeries in the 1990s. 

Upon physical examination, the February 2005 VA examiner noted blood pressure in a sitting position of 120/80 and in a recumbent position of 120/70.  The carotid arteries pulsated equally well.  The diagnoses were, in part, CAD and hypertension.  The VA examiner indicated that the Veteran's hypertension was mild and very well controlled.  

After a review of the claims file, the February 2005 VA examiner opined that the Veteran's hypertension was mild and did not appear to be related to or aggravated by the Veteran's diabetes since the Veteran's blood pressure was very well controlled.  

In May 2005 private and VA treatment records, examiners noted treating the Veteran for an acute myocardial infarction, resulting in caridogenic shock.  In a May 2005 private treatment record, the examiner indicated performing an emergent cardiac catheterization. 

In a July 2005 VA treatment record, the examiner noted that the Veteran experienced a heart attack in May 2005, requiring an intra-aortic balloon pump and temporary pacemaker for stabilization.  The examiner stated that surgeons performed an operation to re-stent the Veteran's right coronary artery. 

In a May 2007 VA arterial disease examination report, the Veteran reported that he could only walk less than a block before stopping due to fatigue, tightness, and a burning sensation in his legs.  He reported that his right leg was worse than his left.  The Veteran reported that claudications would start at 50 yards if he were walking on level ground at two miles per hour.  Upon physical examination, the examiner noted that the Veteran's blood pressure while sitting was 130/80; while in a recumbent position was 110/80; and while standing was 120/74.  There was no peripheral edema.  The VA examiner's diagnosis and opinion was that the Veteran had CAD secondary to hyperlipidemia with questionable aggravation by diabetes mellitus that came seven or eight years after the onset of the CAD.  The examiner also diagnosed and opined that the Veteran had peripheral vascular disease, right worse than left, secondary to arteriosclerotic vascular disease secondary to hyperlipidemia. 

In a November 2010 VA medical examination report, a VA examiner was asked to opine as to whether the Veteran's heart disease or diabetes caused or aggravated the Veteran's hypertension.  Having reviewed the claims file, the VA examiner opined that the Veteran's hypertension was not as likely as not due to coronary heart disease since the hypertension was diagnosed in 1992, and the Veteran's heart disease was not diagnosed until 1993.  The VA examiner also opined that the Veteran's hypertension was not caused by the Veteran's diabetes because the Veteran was not diagnosed as having diabetes until, at earliest, 1999.  The VA examiner also stated that he would have to resort to speculation in order to opine that the Veteran's service-connected heart disease or diabetes aggravated the Veteran's hypertension, because it would be speculative to state how much aggravation the heart disease or diabetes could cause the Veteran's hypertension.

In a May 2012 VHA opinion, a VHA cardiologist indicated reviewing the entire claims file prior to writing his report.  The VHA cardiologist noted that the Veteran's service treatment records contained no notation indicating diagnosis or treatment for hypertension.  The VHA cardiologist also indicated that the Veteran reported experiencing chest pain, attributed to "gas pain," during service.  The VHA cardiologist indicated that the Veteran did not develop either hypertension or CAD until the 1990s, nearly twenty years after the Veteran's service.  In reviewing the hypertension readings in the treatment record, the VA examiner noted that the Veteran's mid-1990 treatment records indicated sporadic elevation of blood pressure, labeled as uncontrolled hypertension; however, for the past 10 to 15 years, the Veteran's hypertension had been generally well-controlled.  In reviewing the Veteran's recent treatment records, the VHA cardiologist noted that the Veteran exhibited glucose readings correlated with uncontrolled diabetes, that the Veteran continued to smoke tobacco, and that the Veteran was obese.

In summation, the VHA cardiologist stated that, based on his review of the medical literature and the claims file, the VHA cardiologist found no evidence that the Veteran's hypertension was due to his CAD.  The VHA cardiologist reported that no such link had been established in medical literature.  Furthermore, the evidence did not indicate that the Veteran's hypertension had been "aggravated" in any manner as it was well-controlled by medication; therefore, in the VHA cardiologist's opinion, the Veteran's hypertension was not caused or aggravated by his service-connected CAD.

In explaining his rationale, the VHA cardiologist stated that hypertension was common in adults in the United States, with prevalence increasing with age.  The VHA cardiologist noted that 35 percent of individuals of the same race, age, and gender as the Veteran had hypertension.  While hypertension was a major risk factor for premature CAD, the reverse (i.e. development of hypertension due to CAD) had not been clinically proven.  Whereas primary hypertension was present without an identifiable cause, common causes of secondary hypertension included renal disease, chronic use of drugs such as non-steroid anti-inflammatory agents, pheochromocytoma, primary aldosteronism, renovascular disease, Cushing's syndrome/disease, thyroid or parathyroid disease, obesity and obstructive sleep apnea.  Noting the Veteran's obesity and diagnosed sleep apnea in the treatment records, the he VA examiner opined that the Veteran's hypertension was most likely "primary" hypertension and currently was not affected by the Veteran's obesity or sleep apnea.  

Reviewing the Veteran's statements since the September 2002 rating decision, the Veteran suggested that his diabetes might have been present or developing prior to his development of hypertension.  The Veteran indicated that he did not check his glucose levels prior to his 1993 heart attack.  The Veteran stated that he could not remember exactly when his diabetes began and it might have been present prior to the onset of hypertension.  As such, the Veteran contended that the hypertension might have been caused by his pre-existing diabetes symptomatology.    

In rendering this decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Having reviewed the evidence of record, the Board notes that the Veteran is suggesting that his diabetes symptomatology, to include high glucose levels, might have predated the 1992 onset of his hypertension.  The Board notes that several medical examiners have reviewed the evidence and, collectively, none have suggested that the Veteran's diabetes, first diagnosed at the earliest in 1999, pre-dated the 1992 onset of hypertension.  The Board has reviewed the Veteran's lay statements, indicating his belief that his hypertension was related to his service-connected diabetes or aggravated by the disorder.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  However, in this case, the cause of hypertension is a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  The Board notes that some diabetes and hypertension symptomatology, such as the reading of high blood pressure readings and diabetes symptoms such as fatigue, might be readily observed by a lay person; however, the Board notes that the exact causes of hypertension, by its nature, are internal and unobservable.  The Veteran is competent to relate observable symptoms of hypertension that he is able to experience as a lay person; yet, the Veteran is not competent to diagnose the etiology of said disorder if he is claiming that it is due to the invisible effects of diabetes within his body.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his hypertension symptomatology is not competent.  

In this case, the claims file contains no competent evidence of record indicating that the Veteran's hypertension is either directly related to the Veteran's service or was caused or aggravated by his service-connected diabetes and/or CAD.  As noted above, as the record contains no evidence of chronic hypertension symptomatology during service, continuous diabetes symptomatology following service discharge, or any medical evidence suggesting that hypertension was directly related to service, the Board finds no evidence suggesting that the Veteran experienced hypertension directly related to service.

The record also contains no competent evidence indicating that the Veteran's hypertension was caused or aggravated by the Veteran's service-connected diabetes.  As noted by all examiners, the Veteran experienced onset of hypertension in 1992, several years prior to diabetes onset, and the disorder has been well-controlled over the past 10 to 15 years.  Until recently, the VA examiner also specifically indicated that the Veteran did not experience onset of diabetes or any observable diabetes symptomatology until  2000.  

In the February 2005 VA heart and hypertension examination report, the VA examiner indicated that the Veteran's hypertension was mild and very well controlled.  After a review of the claims file, to include the blood pressure readings and diabetes symptomatology noted therein, the February 2005 VA examiner opined that the Veteran's hypertension was mild and did not appear to be related to or aggravated by the Veteran's diabetes since the Veteran's blood pressure was very well-controlled.  As the February 2005 VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the February 2005 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). 

Subsequently, in the November 2010 VA medical examination report, a VA examiner was asked to opine as to whether the Veteran's heart disease or diabetes caused or aggravated the Veteran's hypertension.  Having reviewed the claims file, the VA examiner opined that the Veteran's hypertension was not as likely as not due to CAD since the hypertension was diagnosed in 1992.  The VA examiner also opined that the Veteran's hypertension was not related to diabetes because the Veteran was not diagnosed as having diabetes until 1999.

The Board notes that the November 2010 VA medical examiner also reported being unable to comment on whether the Veteran's CAD or diabetes aggravated the Veteran's hypertension without resorting to speculation.  The Board notes that opinions indicating an inability to opine on a matter without resorting to speculation are of no probative value unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this instance, the November 2010 VA examiner stated that it would be speculative to offer an opinion regarding possible aggravation of the Veteran's hypertension because it would be speculative to state how much aggravation the heart disease or diabetes could cause the Veteran's hypertension.  

The Board notes that, when examining the same set of treatment records, both the February 2005 VA examiner and the May 2012 VHA cardiologist were able to offer opinions, based on their medical knowledge, without resorting to speculation; therefore, the Board finds that the November 2010 VA examiner's opinion, indicating that it would be speculative to opine as to possible aggravation of the Veteran's hypertension by a service-connected disability, is of no probative value.  In reviewing the November 2010 VA examiner's opinions regarding whether CAD or diabetes caused the Veteran's hypertension, the Board notes that the VA examiner correctly interviewed the Veteran, reviewed the claims file, performed a proper examination, and offered opinions backed by clinical findings and supported by reasons consistent with the evidence.  As such, the November 2010 VA examiner's opinions, indicating that neither CAD nor diabetes caused the Veteran's hypertension, are of great probative value in this matter.  See Prejean, 13 Vet. App. at 448.  

In the May 2012 VHA opinion, the VHA cardiologist, having reviewed the evidence, opined that the Veteran's well-controlled hypertension was neither related to nor aggravated by the Veteran's CAD.  Specifically, the VHA cardiologist noted that the medical literature of record did not support any finding of hypertension caused by a heart disorder.  Moreover, the VHA cardiologist noted that, as the hypertension was well controlled, there was no evidence of any aggravation by CAD.  The VHA cardiologist also noted that the Veteran's hypertension was well-controlled even though the Veteran's diabetes currently appeared to be uncontrolled.  As the VHA cardiologist reviewed the claims file and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that May 2012 VHA report has great probative value in this matter.  See id.  

From this record of evidence, the Board finds that the severance of the award of service connection for hypertension is proper because the facts on which the award of service connection for hypertension was granted are clearly and unmistakably erroneous based on the evidence of record at that time, and such facts are undebatable in the record.  At the time of the September 2002 rating decision, the record contained no competent evidence indicating a relationship between the Veteran's hypertension and service or to the Veteran's service-connected diabetes, either by causation or aggravation.  During the pendency of this appeal, VA has provided the Veteran with medical examinations and sought medical opinions in order to determine the etiology of the Veteran's hypertension.  Having done so, the Board still finds no competent evidence of record indicating that the Veteran's hypertension was either directly related to service or some incident in service, or is secondary to service-connected diabetes mellitus and/or CAD.  The Veteran has not made VA aware of any competent evidence relevant to his appeal that would support the restoration of service connection for hypertension.  

As service connection for the Veteran's hypertension as secondary to diabetes was granted in error, and there is still no competent evidence to substantiate such a grant of service, the Veteran's appeal of the severance of service connection for hypertension must be denied.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The severance of service connection for hypertension was proper, and the appeal for restoration of service connection is denied. 


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


